Exhibit 10.1




SHARE EXCHANGE AGREEMENT




This Share Exchange Agreement, dated as of  April 7, 2005, is made by and among
HAMPTONS LUXURY HOMES, INC., a Delaware corporation (the "Acquiror"), each of
the Persons listed on Exhibit A hereto (collectively, the "Shareholders", and
individually a "Shareholder"), and TELEMARK, INC., a New York (the “Company”).




BACKGROUND




The Shareholders have agreed to transfer to the Acquiror, and the Acquiror has
agreed to acquire from the Shareholders, all of the shares, which shares
constitute 100% of the outstanding capital of the Company, in exchange for
twenty five (25) million shares of the Acquiror's Common Stock to be issued on
the Closing Date (the "Acquiror Shares"), which Acquiror Shares shall constitute
forty two (42%) percent of the issued and outstanding shares of Acquiror's
Common Stock immediately after the closing of the transactions contemplated
herein, in each case, on the terms and conditions as set forth herein.




SECTION I

DEFINITIONS




Unless the context otherwise requires, the terms defined in this Section I will
have the meanings herein specified for all purposes of this Agreement,
applicable to both the singular and plural forms of any of the terms herein
defined.




1.1

"Acquired Companies" means, collectively, the Company and the Company

Subsidiaries.




1.2

"Acquiror Balance Sheet" means the Acquiror's audited balance sheet at [December
31, 2004.]




1.3

"Acquiror Board" means the Board of Directors of the Acquiror.




1.4

"Acquiror's Common Stock" means the HAMPTONS LUXURY HOMES, INC. common stock,
par value $0.0001 per share.




1.5

"Affiliate" means any Person that directly or indirectly controls, is controlled
by or is under common control with the indicated Person.




1.6

"Agreement" means this Share Exchange Agreement, including all Schedules and
Exhibits hereto, as this Share Exchange Agreement may be from time to time
amended, modified or supplemented.




1.7

"Approved Plans" means a stock option or similar plan for the benefit of
employees or others which has been approved by the stockholders of the Acquiror.




1.8

"Closing Acquiror Shares" means the aggregate number of Acquiror Shares issuable
to the Shareholders at Closing.




1.9

"Closing Date" has the meaning set forth in Section 3.




1







--------------------------------------------------------------------------------

1.10

"Code" means the Internal Revenue Code of 1986, as amended.




1.11

"Common Stock" means all outstanding capital of the Company.




1.12

"Commission" means the Securities and Exchange Commission or any other federal
agency then administering the Securities Act or the Exchange Act.




1.13

"Company Board" means the Board of Directors of the Company.




1.14

"Company Subsidiaries" means all of the direct and indirect Subsidiaries of the
Company, if any.




1.15

"Distributor" means any underwriter, dealer or other Person who participates,
pursuant to a contractual arrangement, in the distribution of the securities
offered or sold in reliance on Regulation S.




1.16

"Environmental Laws" means any Law or other requirement relating to the
environment, natural resources, or public or employee health and safety.




1.17

"Environmental Permit" means all licenses, permits, authorizations, approvals,
franchises and rights required under any applicable Environmental Law or Order.




1.18

"Equity Security" means any stock or similar security, including, without
limitation, securities containing equity features and securities containing
profit participation features, or any security convertible into or exchangeable
for, with or without consideration, any stock or similar security, or any
security carrying any warrant, right or option to subscribe to or purchase any
shares of capital stock, or any such warrant or right.




1.19

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.




1.20

"Exchange Act" means the Securities Exchange Act of 1934 or any similar federal
statute, and the rules and regulations of the Commission thereunder, all as the
same will then be in effect.




1.21

"Exhibits" means the several exhibits referred to and identified in this
Agreement.




1.22

"GAAP" means, with respect to any Person, United States generally accepted
accounting principles applied on a consistent basis.




1.23

"Governmental Authority" means any federal or national, state or provincial,
municipal or local government, governmental authority, regulatory or
administrative agency, governmental commission, department, board, bureau,
agency or instrumentality, political subdivision, commission, court, tribunal,
official, arbitrator or arbitral body.




1.24

"Indebtedness" means any obligation, contingent or otherwise. Any obligation
secured by a Lien on, or payable out of the proceeds of, or production from,
property of the relevant party will be deemed to be Indebtedness.







2







--------------------------------------------------------------------------------

1.25

"Laws" means, with respect to any Person, any U.S. or non-U.S. federal,
national, state, provincial, local, municipal, international, multinational or
other law (including common law), constitution, statute, code, ordinance, rule,
regulation or treaty applicable to such Person.




1.26

"Lien" means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement, any lease in the nature thereof and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction and including any lien or charge arising by Law.




1.27

"Material Acquiror Contract" means any and all agreements, contracts,
arrangements, leases, commitments or otherwise, of the Acquiror, of the type and
nature that the Acquiror is required to file with the Commission.




1.28

"Material Adverse Effect" means, when used with respect to the Acquiror or the
Acquired Companies, as the case may be, any change, effect or circumstance
which, individually or in the aggregate, would reasonably be expected to (a)
have a material adverse effect on the business, assets, financial condition or
results of operations of the Acquiror or the Acquired Companies, as the case may
be, in each case taken as a whole or (b)materially impair the ability of the
Acquiror or the Company, as the case maybe, to perform their obligations under
this Agreement, excluding any change, effect or circumstance resulting from (i)
the announcement, pendency or consummation of the transactions contemplated by
this Agreement, (ii) changes in the United States securities markets generally,
or (iii) changes in general economic, currency exchange rate, political or
regulatory conditions in industries in which the Acquiror or the Acquired
Companies, as the case may be, operate.




1.29

"Order" means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any Governmental
Authority.




1.30

"Organizational Documents" means (a) the articles or certificate of
incorporation and the by-laws or code of regulations of a corporation; (b) the
articles or certificate of formation and operating agreement of a limited
liability company; (c) any other document performing a similar function to the
documents specified in clauses (a) and (b) adopted or filed in connection with
the creation, formation or organization of a Person; and (d) any and all
amendments to any of the foregoing.




1.31

"Permitted Liens" means (a) Liens for Taxes not yet payable or in respect of
which the validity thereof is being contested in good faith by appropriate
proceedings and for the payment of which the relevant party has made adequate
reserves on its financial statements; (b) Liens in respect of pledges or
deposits under workmen's compensation laws or similar legislation, carriers,
warehousemen, mechanics, laborers and material men and similar Liens, if the
obligations secured by such Liens are not then delinquent or are being contested
in good faith by appropriate proceedings conducted and for the payment of which
the relevant party has made adequate reserves on its financial statements; and
(c) statutory Liens incidental to the conduct of the business of the relevant
party which were not incurred in connection with the borrowing of money or the
obtaining of advances or credits and that do not in the aggregate materially
detract from the value of its property or materially impair the use thereof in
the operation of its business.




1.32

"Person" means all natural persons, corporations, business trusts, associations,
companies, partnerships, limited liability companies, joint ventures and other
entities, governments, agencies and political subdivisions.




3







--------------------------------------------------------------------------------

1.33

"Proceeding" means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative or investigative)
commenced, brought, conducted, or heard by or before, or otherwise involving,
any Governmental Authority.




1.34

"Regulation S" means Regulation S under the Securities Act, as the same may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the Commission.




1.35

"Rule 144" means Rule 144 under the Securities Act, as the same may be amended
from time to time, or any successor statute.




1.36

"Schedule 14(f) Filing" means an information statement filed by the Acquiror on
Schedule 14f-1 under the Exchange Act.




1.37

"Schedules" means the several schedules referred to and identified herein,
setting forth certain disclosures, exceptions and other information, data and
documents referred to at various places throughout this Agreement.




1.38

"SEC Documents" has the meaning set forth in Section 6.26.




1.39

"Section 4(2)" means Section 4(2) under the Securities Act, as the same may be
amended from time to time, or any successor statute.




1.40

"Securities Act" means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same will be in effect at the time.




1.41

"Shares" means the capital stock of the Company owned by the Shareholders and
exchanged pursuant to this Agreement.




1.42

"Subsidiary" means, with respect to any Person, any corporation, limited
liability company, joint venture or partnership of which such Person (a)
beneficially owns, either directly or indirectly, more than 50% of (i) the total
combined voting power of all classes of voting securities of such entity, (ii)
the total combined equity interests, or (iii) the capital or profit interests,
in the case of a partnership; or (b) otherwise has the power to vote or to
direct the voting of sufficient securities to elect a majority of the board of
directors or similar governing body.




1.43

"Survival Period" has the meaning set forth in Section 12.1.




1.44

"Taxes" means all foreign, federal, state or local taxes, charges, fees, levies,
imposts, duties and other assessments, as applicable, including, but not limited
to, any income, alternative minimum or add-on, estimated, gross income, gross
receipts, sales, use, transfer, transactions, intangibles, ad valorem,
value-added, franchise, registration, title, license, capital, paid-up capital,
profits, withholding, payroll, employment, unemployment, excise, severance,
stamp, occupation, premium, real property, recording, personal property, federal
highway use, commercial rent, environmental (including, but not limited to,
taxes under Section 59A of the Code) or windfall profit tax, custom, duty or
other tax, governmental fee or other like assessment or charge of any kind
whatsoever, together with any interest, penalties or additions to tax with
respect to any of the foregoing; and "Tax" means any of the foregoing Taxes.





4







--------------------------------------------------------------------------------

1.45

"Tax Group" means any federal, state, local or foreign consolidated, affiliated,
combined, unitary or other similar group of which the Acquiror is now or was
formerly a member.




1.46

"Tax Return" means any return, declaration, report, claim for refund or credit,
information return, statement or other similar document filed with any
Governmental Authority with respect to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.




1.47

"Transaction Documents" means, collectively, all agreements, instruments and
other documents to be executed and delivered in connection with the transactions
contemplated by this Agreement.




1.48

"U.S." means the United States of America.




1.49

"U.S. person" has the meaning set forth in Regulation S under the Securities Act
and set forth on Exhibit C hereto.




SECTION II

EXCHANGE OF SHARES AND SHARE CONSIDERATION




2.1

Share Exchange. Each of the Shareholders desires to transfer to the Acquiror,
and the Acquiror desires to acquire from each Shareholder, that number of Shares
set out beside the respective names of the Shareholders in Exhibit A for the
consideration and on the terms set forth in this Agreement. The aggregate
consideration for the Shares acquired by the Acquiror pursuant to this Agreement
will be Twenty Five (25) Million shares of the Acquiror's Common Stock to be
issued on a pro rata basis among the Shareholders based on the percentage of the
Shares owned by such Shareholder as set forth in Exhibit A. The amount of
Closing Acquiror Shares is based on a value of $.0001 per share.




2.2

Withholding. The Acquiror will not deduct or withhold from the Acquiror Shares
any amounts otherwise payable pursuant to this Agreement to any holder of
Shares.




2.3

Section 368 Reorganization. For U.S. federal income tax purposes, the exchange
by the Shareholders of the Shares for the Acquiror's Common Stock is intended to
constitute a "reorganization" within the meaning of Section 368(a)(1)(B) of the
Code. The parties to this Agreement hereby adopt this Agreement as a "plan of
reorganization" within the meaning of Sections 1.368-2(g) and 1.368-3(a) of the
United States Treasury Regulations and are responsible for paying their own
Taxes including without limitation, any adverse Tax consequences that may result
if the transaction contemplated by this Agreement is not determined to qualify
as a reorganization under Section 368 of the Code.




2.4

Officers and Directors of Acquiror.  The current Officers and Directors of the
Acquiror shall continue to be the Directors of the Acquiror after the Closing.  










5







--------------------------------------------------------------------------------

SECTION III

CLOSING




3.1

Closing. The closing (the "Closing") of the share exchange will occur at the
offices of Moritt Hock Hamroff & Horowitz LLP in Garden City, New York, no later
than April 7, 2006 or at such other date as all of the closing conditions set
forth in Sections 9 and 10 have been satisfied or waived (the "Closing Date")
but in no event later than April 10, 2006. At the Closing, each Shareholder will
deliver to the Acquiror certificate(s) evidencing the number of Shares held by
such Shareholder (as set forth in Exhibit A), along with executed stock powers
transferring such Shares to the Acquiror, against delivery to each Shareholder
by the Acquiror of a certificate evidencing such Shareholder's pro rata share of
the Acquiror Shares (as set forth in Exhibit A).




3.2

Within thirty (30) days from Closing, the Company shall provide the Acquiror
with all audited financial information necessary for Acquiror to file any
required reports.




SECTION IV

REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS




4.1

Generally. Each Shareholder, severally and not jointly, hereby represents and
warrants to the Acquiror:




4.1.1

Authority. Such Shareholder has the right, power, authority and capacity to
execute and deliver this Agreement and each of the Transaction Documents to
which such Shareholder is a party, to consummate the transactions contemplated
by this Agreement and each of the Transaction Documents to which such
Shareholder is a party, and to perform such Shareholder's obligations under this
Agreement and each of the Transaction Documents to which such Shareholder is a
party. This Agreement has been, and each of the Transaction Documents to which
such Shareholder is a party will be, duly and validly authorized and approved,
executed and delivered by such Shareholder in accordance with each of such
Shareholders’ corporate requirements.  Assuming this Agreement and the
Transaction Documents have been duly and validly authorized, executed and
delivered by the parties thereto other than such Shareholder, this Agreement is,
and as of the Closing each of the Transaction Documents to which such
Shareholder is a party will have been, duly authorized, executed and delivered
by such Shareholder and constitute or will constitute the legal, valid and
binding obligation of such Shareholder, enforceable against such Shareholder in
accordance with their respective terms, except as such enforcement is limited by
general equitable principles, or by bankruptcy, insolvency and other similar
Laws affecting the enforcement of creditors rights generally.




4.1.2

No Conflict. Neither the execution or delivery by such Shareholder of this
Agreement or any Transaction Document to which such Shareholder is a party, nor
the consummation or performance by such Shareholder of the transactions
contemplated hereby or thereby will, directly or indirectly, (a) contravene,
conflict with, or result in a material violation of any provision of the
Organization Documents of such Shareholder (if such Shareholder is not a natural
person); (b) contravene, conflict with, constitute a material default (or an
event or condition which, with notice or lapse of time or both, would constitute
a default) under, or result in the termination or acceleration of, any agreement
or instrument to which such Shareholder is a party or by which the properties or
assets of such Shareholder are bound; or (c) contravene, conflict with, or
result in a violation of, any material Law or Order to which such Shareholder,
or any of the properties or assets of such Shareholder, may be subject.





6







--------------------------------------------------------------------------------

4.1.3

Ownership of Shares. Such Shareholder owns, of record and beneficially, and has
good, valid and indefeasible title to and the right to transfer to the Acquiror
pursuant to this Agreement, such Shareholder's Shares free and clear of any and
all Liens. There are no options, rights, voting trusts, stockholder agreements
or any other contracts or understandings to which such Shareholder is a party or
by which such Shareholder or such Shareholder's Shares are bound with respect to
the issuance, sale, transfer, voting or registration of such Shareholder's
Shares. At the Closing, the Acquiror will acquire good, valid and marketable
title to such Shareholder's Shares free and clear of any and all Liens.




4.1.4

Litigation. There is no pending Proceeding against such Shareholder that
challenges, or may have the effect of preventing, delaying or making illegal, or
otherwise interfering with, any of the transactions contemplated by this
Agreement and, to the knowledge of such Shareholder, no such Proceeding has been
threatened, and no event or circumstance exists that is reasonably likely to
give rise to or serve as a basis for the commencement of any such Proceeding.




4.1.5

No Brokers or Finders.  No Person has, or as a result of the transactions
contemplated herein will have, any right or valid claim against such Shareholder
for any commission, fee or other compensation as a finder or broker, or in any
similar capacity, and such Shareholder will indemnify and hold the Acquiror
harmless against any liability or expense arising out of, or in connection with,
any such claim.




4.2

Investment Representations. Each Shareholder, severally and not jointly, hereby
represents and warrants to the Acquiror:




4.2.1

Each Shareholder understands and agrees that the Acquiror Shares have not been
registered under the Securities Act or the securities laws of any state of the
U.S. and that the issuance of the Acquiror Shares is being effected in reliance
upon an exemption from registration afforded under the Securities Act.




4.2.2

Each Shareholder severally understands that the Acquiror Shares are being
offered to and exchanged with such Shareholder in reliance upon the truth and
accuracy of the representations, warranties, agreements, acknowledgments and
understandings of such Shareholder set forth in this Agreement, in order that
the Acquiror may determine the applicability and availability of the exemptions
from registration of the Acquiror Shares on which the Acquiror is relying.




4.2.3

Stock Legends. Each Shareholder hereby agrees with the Acquiror as follows:




(a). The certificates evidencing the Acquiror Shares, will bear the following
legend:








7







--------------------------------------------------------------------------------

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR ANY STATE SECURITIES LAWS
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, IN
WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE COMPANY AN
OPINION OF COUNSEL, WHICH OPINION IS REASONABLY SATISFACTORY TO THE COMPANY,
THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE
TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN AVAILABLE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS.




(b) Opinion. No Shareholder will transfer any or all of the Acquiror Shares
absent an effective registration statement under the Securities Act and
applicable state securities law covering the disposition of such Shareholder's
Acquiror Shares, without first providing the Acquiror with an opinion of counsel
(which counsel and opinion are reasonably satisfactory to the Acquiror) to the
effect that such transfer will be exempt from the registration and the
prospectus delivery requirements of the Securities Act and the registration or
qualification requirements of any applicable U.S. or state securities laws.




SECTION V

REPRESENTATIONS AND WARRANTIES BY THE COMPANY




The Company represents and warrants to the Acquiror as follows:




5.1

Organization and Qualification. The Company is duly incorporated and validly
existing under the laws of the State of New York, has all requisite authority
and power (corporate and other), governmental licenses, authorizations, consents
and approvals to carry on its business as presently conducted and as
contemplated to be conducted, to own, hold and operate its properties and assets
as now owned, held and operated by it, to enter into this Agreement, to carry
out the provisions hereof except where the failure to be so organized, existing
and in good standing or to have such authority or power will not, in the
aggregate, either (i) have a Material Adverse Effect, or (ii) materially impair
the ability of the Company and the Shareholders each to perform their material
obligations under this Agreement. The Company is duly qualified, licensed or
domesticated as a foreign corporation in good standing in each jurisdiction
wherein the nature of its activities or its properties owned or leased makes
such qualification, licensing or domestication necessary, except where the
failure to be so qualified, licensed or domesticated will not have a Material
Adverse Effect.




5.2

Subsidiaries. Except as set forth on Schedule 5.2, the Company does not own,
directly or indirectly, any equity or other ownership interest in any
corporation, partnership, joint venture or other entity or enterprise.







8







--------------------------------------------------------------------------------

5.3

Articles of Incorporation and Bylaws. The copies of the Certificate of
Incorporation and By-Laws of the Company (the "Organizational Documents") as
amended to date that have been delivered to the Acquiror prior to the execution
of this Agreement are true and complete and have not been amended or repealed.
The Company is not in violation or breach of any of the provisions of the
Organizational Documents, except for such violations or breaches as, in the
aggregate, will not have a Material Adverse Effect.




5.4

Authorization and Validity of this Agreement. The execution, delivery and
performance by the Company of this Agreement and the recording of the transfer
of the Shares and the delivery of the Shares are within the Company's corporate
powers, have been duly authorized by all necessary corporate action, including
corporate action of the Shareholders, do not require from the Board or
Shareholders of the Company any consent or approval that has not been validly
and lawfully obtained, require no authorization, consent, approval, license,
exemption of or filing or registration with any court or governmental
department, commission, board, bureau, agency or instrumentality of government
that has not been validly and lawfully obtained, filed or registered, as the
case may be, except for those that, if not obtained or made, would not have a
Material Adverse Effect.




5.5

No Violation. None of the execution, delivery or performance by the Company of
this Agreement or any other agreement or instrument contemplated hereby to which
the Company is a party, nor the consummation by the Company of the transactions
contemplated hereby will violate any provision of the Organizational Documents,
or violate or be in conflict with, or constitute a material default (or an event
or condition which, with notice or lapse of time or both, would constitute a
default) under, or result in the termination or acceleration of, or result in
the creation or imposition of any Lien under, any agreement or instrument to
which the Company is a party or by which the Company is or will be bound or
subject, or violate any material laws.




5.6

Binding Obligations. Assuming this Agreement has been duly and validly
authorized, executed and delivered by the Acquiror and the Shareholders, this
Agreement is, and as of the Closing each other agreement or instrument
contemplated hereby to which the Company is a party, will have been duly
authorized, executed and delivered by the Company and will be the legal, valid
and binding Agreement of the Company and is enforceable against the Company in
accordance with its terms, except as such enforcement is limited by general
equitable principles, or by bankruptcy, insolvency and other similar laws
affecting the enforcement of creditors rights generally.




5.7

Capitalization and Related Matters.




5.7.1

Capitalization. The authorized capital of the Company consists of two hundred
(200) shares of common stock, no par value per share, of which two hundred (200)
are issued and outstanding. There are no outstanding or authorized options,
warrants, calls, subscriptions, rights (including any preemptive rights or
rights of first refusal), agreements or commitments of any character obligating
the Company to issue any shares of its Common Stock or any other Equity Security
of the Company. All issued and outstanding shares of the Company's capital stock
are duly authorized, validly issued, fully paid and non-assessable and have not
been issued in violation of any preemptive or similar rights.







9







--------------------------------------------------------------------------------

5.7.2

No Redemption Requirements. There are no outstanding contractual obligations
(contingent or otherwise) of the Company to retire, repurchase, redeem or
otherwise acquire any outstanding shares of capital stock of, or other ownership
interests in, the Company or to provide funds to or make any investment (in the
form of a loan, capital contribution or otherwise) in any other entity.




5.7.3

Duly Authorized. The exchange of the Shares has been duly authorized and, upon
delivery to the Acquiror of certificates therefore in accordance with the terms
of this Agreement, the Shares will have been validly issued and fully paid and
will be non-assessable, have the rights, preferences and privileges specified,
will be free of preemptive rights and will be free and clear of all Liens and
restrictions, other than Liens that might have been created by the Acquiror and
restrictions on transfer imposed by this Agreement and the Securities Act.




5.8

Shareholders. Exhibit A contains a true and complete list of the names and
addresses of the record and beneficial holders of all of the outstanding Equity
Securities of the Company. Except as expressly provided in this Agreement, no
Holder of Shares or any other security of the Company or any other Person is
entitled to any preemptive right, right of first refusal or similar right as a
result of the issuance of the Shares or otherwise. There is no voting trust,
agreement or arrangement among any of the Holders of any Equity Securities of
the Company affecting the exercise of the voting rights of any such Equity
Securities.




5.9

Compliance with Laws and Other Instruments. The business and operations of the
Company have been and are being conducted in accordance with all material
foreign, federal, state and local laws, rules and regulations and all material
orders, injunctions, decrees, writs, judgments, determinations and awards of all
courts and governmental agencies and instrumentalities. The Company is not, and
is not alleged to be, in violation of, or (with or without notice or lapse of
time or both) in default under, or in breach of, any term or provision of the
Organizational Documents or of any indenture, loan or credit agreement, note,
deed of trust, mortgage, security agreement or other material agreement, lease,
license or other instrument, commitment, obligation or arrangement to which the
Company is a party or by which any of the Company's properties, assets or rights
are bound or affected where the failure to do so would not have a Material
Adverse Effect on the Company. To the knowledge of the Company, no other party
to any material contract, agreement, lease, license, commitment, instrument or
other obligation to which the Company is a party is (with or without notice or
lapse of time or both) in default thereunder or in breach of any term thereof.
The Company is not subject to any obligation or restriction of any kind or
character, nor is there, to the knowledge of the Company, any event or
circumstance relating to the Company that materially and adversely affects in
any way its business, properties, assets or prospects or that prohibits the
Company from entering into this Agreement or would prevent its performance of or
compliance with all or any part of this Agreement or the consummation of the
transactions contemplated hereby or thereby.




5.10

Certain Proceedings. There is no pending Proceeding that has been commenced
against the Company and that challenges, or may have the effect of preventing,
delaying, making illegal, or otherwise interfering with, any of the transactions
contemplated in this Agreement. To the Company's knowledge, no such Proceeding
has been threatened.




5.11

No Brokers or Finders. Except as disclosed in Schedule 5.11, no person has, or
as a result of the transactions contemplated herein will have, any right or
valid claim against the Company for any commission, fee or other compensation as
a finder or broker, or in any similar capacity, and the Company will indemnify
and hold the Acquiror harmless against any liability or expense arising out of,
or in connection with, any such claim.




10







--------------------------------------------------------------------------------

5.12

Title to and Condition of Properties. The Company owns or holds under valid
leases or other rights to use all real property, plants, machinery and equipment
necessary for the conduct of the business of the Company as presently conducted,
except where the failure to own or hold such property, plants, machinery and
equipment would not have a Material Adverse Effect on the Company.




5.13

Board Recommendation. The Board has, by unanimous written consent, determined
that this Agreement and the transactions contemplated by this Agreement, are
advisable and in the best interests of the Company's Shareholders.




SECTION VI

REPRESENTATIONS AND WARRANTIES OF THE ACQUIROR




The Acquiror  represents and warrants to the Shareholders and the Company as
follows:




6.1

Organization and Qualification. The Acquiror is duly organized, validly existing
and in good standing under the laws of the State of Delaware, has all requisite
authority and power (corporate and other), governmental licenses,
authorizations, consents and approvals to carry on its business as presently
conducted and to own, hold and operate its properties and assets as now owned,
held and operated by it, except where the failure to be so organized, existing
and in good standing, or to have such authority and power, governmental
licenses, authorizations, consents or approvals would not have a Material
Adverse Effect. The Acquiror is duly qualified, licensed or domesticated as a
foreign corporation in good standing in each jurisdiction wherein the nature of
its activities or its properties owned, held or operated makes such
qualification, licensing or domestication necessary, except where the failure to
be so duly qualified, licensed or domesticated and in good standing would not
have a Material Adverse Effect.




6.2

Subsidiaries. The Acquiror does not own, directly or indirectly, any equity or
other ownership interest in any corporation, partnership, joint venture or other
entity or enterprise.




6.3

Organizational Documents. True, correct and complete copies of the
Organizational Documents of the Acquiror have been delivered to the Company
prior to the execution of this Agreement, and no action has been taken to amend
or repeal such Organizational Documents other than the increase in its
authorized number of shares contemplated by this Agreement.  The Acquiror is not
in violation or breach of any of the provisions of its Organizational Documents,
except for such violations or breaches as would not have a Material Adverse
Effect.




6.4

Authorization. The Acquiror has all requisite authority and power (corporate and
other), governmental licenses, authorizations, consents and approvals to enter
into this Agreement and each of the Transaction Documents to which the Acquiror
is a party, to consummate the transactions contemplated by this Agreement and
each of the Transaction Documents to which the Acquiror is a party and to
perform its obligations under this Agreement and each of the Transaction
Documents to which the Acquiror is a party. The execution, delivery and
performance by the Acquiror of this Agreement and each of the Transaction
Documents to which the Acquiror is a party have been duly authorized by all
necessary corporate action and do not require from the Acquiror Board or the
stockholders of the Acquiror any consent or approval that has not been validly
and lawfully obtained. The execution, delivery and performance by the Acquiror
of this Agreement and each of the Transaction Documents to which the Acquiror is
a party requires no authorization, consent, approval, license, exemption of or
filing or registration with any Governmental Authority or other Person other
than customary filings with the Commission for transactions of the type
contemplated by this Agreement.




11







--------------------------------------------------------------------------------

6.5

No Violation. Neither the execution or delivery by the Acquiror of this
Agreement or any Transaction Document to which the Acquiror is a party, nor the
consummation or performance by the Acquiror of the transactions contemplated
hereby or thereby will, directly or indirectly, (a) contravene, conflict with,
or result in a violation of any provision of the Organizational Documents of the
Acquiror; (b) contravene, conflict with, constitute a default (or an event or
condition which, with notice or lapse of time or both, would constitute a
default) under, or result in the termination or acceleration of, or result in
the imposition or creation of any Lien under, any agreement or instrument to
which the Acquiror is a party or by which the properties or assets of the
Acquiror are bound; (c) contravene, conflict with, or result in a violation of,
any Law or Order to which the Acquiror, or any of the properties or assets owned
or used by the Acquiror , may be subject; or (d) contravene, conflict with, or
result in a violation of, the terms or requirements of, or give any Governmental
Authority the right to revoke, withdraw, suspend, cancel, terminate or modify,
any licenses, permits, authorizations, approvals, franchises or other rights
held by the Acquiror or that otherwise relate to the business of, or any of the
properties or assets owned or used by the Acquiror.




6.6

Binding Obligations. Assuming this Agreement and the Transaction Documents have
been duly and validly authorized, executed and delivered by the parties thereto
other than the Acquiror, this Agreement has been, and as of the Closing each of
the Transaction Documents to which the Acquiror is a party will be, duly
authorized, executed and delivered by the Acquiror and constitutes or will
constitute, as the case may be, the legal, valid and binding obligations of the
Acquiror, enforceable against the Acquiror in accordance with their respective
terms, except as such enforcement is limited by general equitable principles, or
by bankruptcy, insolvency and other similar Laws affecting the enforcement of
creditors rights generally.




6.7

Securities Laws. Assuming the accuracy of the representations and warranties of
the Shareholders contained in Section 4, the issuance of the Acquiror Shares
pursuant to this Agreement are and will be (a) exempt from the registration and
prospectus delivery requirements of the Securities Act, (b) have been registered
or qualified (or are exempt from registration and qualification) under the
registration permit or qualification requirements of all applicable state
securities laws, and (c) accomplished in conformity with all other applicable
federal and state securities laws.




6.8 Capitalization and Related Matters.




6.8.1

Capitalization. The authorized capital stock of the Acquiror consists of Two
Hundred Million (200,000,000)  shares of the Acquiror's Common Stock, of which
Thirty Three Million Five Hundred Sixty Thousand (33,560,000) shares are issued
and outstanding. All issued and outstanding shares of the Acquiror's Common
Stock are duly authorized, validly issued, fully paid and non-assessable, and
have not been issued in violation of any preemptive or similar rights, or any
Federal or state securities laws or regulations. On the Closing Date, the
Acquiror will have sufficient authorized and un-issued Acquiror's Common Stock
to consummate the transactions contemplated hereby. There are no outstanding
options, warrants, purchase agreements, participation agreements, subscription
rights, conversion rights, exchange rights or other securities or contracts that
could require the Acquiror to issue, sell or otherwise cause to become
outstanding any of its authorized but un-issued shares of capital stock or any
securities convertible into, exchangeable for or carrying a right or option to
purchase shares of capital stock or to create, authorize, issue, sell or
otherwise cause to become outstanding any new class of capital stock.





12







--------------------------------------------------------------------------------

6.8.2

No Redemption Requirements. There are no outstanding contractual obligations
(contingent or otherwise) of the Acquiror to retire, repurchase, redeem or
otherwise acquire any outstanding shares of capital stock of, or other ownership
interests in, the Acquiror or to provide funds to or make any investment (in the
form of a loan, capital contribution or otherwise) in any other Person.




6.8.3

Duly Authorized. The issuance of the Acquiror Shares has been duly authorized
and, upon delivery to the Shareholders of certificates therefore in accordance
with the terms of this Agreement, the Acquiror Shares will have been validly
issued and fully paid, and will be nonassessable, have the rights, preferences
and privileges specified, will be free of preemptive rights and will be free and
clear of all Liens and restrictions, other than Liens created by the
Shareholders and restrictions on transfer imposed by this Agreement and the
Securities Act.




6.9

Compliance with Laws. The business and operations of the Acquiror have been and
are being conducted in accordance with all applicable Laws and Orders. The
Acquiror has not received notice of any violation (or any Proceeding involving
an allegation of any violation) of any applicable Law or Order by or affecting
the Acquiror  and, to the knowledge of the Acquiror, no Proceeding involving an
allegation of violation of any applicable Law or Order is threatened or
contemplated. The Acquiror is not subject to any obligation or restriction of
any kind or character, nor is there, to the knowledge of the Acquiror, any event
or circumstance relating to the Acquiror that materially and adversely affects
in any way its business, properties, assets or prospects or that prohibits the
Acquiror from entering into this Agreement or would prevent its performance of
or compliance with all or any part of this Agreement or the consummation of the
transactions contemplated hereby.




6.10

Certain Proceedings. There is no pending Proceeding that has been commenced
against the Acquiror and that challenges, or may have the effect of preventing,
delaying, making illegal, or otherwise interfering with, any of the transactions
contemplated by this Agreement. To the knowledge of the Acquiror, no such
Proceeding has been threatened.




6.11

No Brokers or Finders. No Person has, or as a result of the transactions
contemplated herein will have, any right or valid claim against the Acquiror for
any commission, fee or other compensation as a finder or broker, or in any
similar capacity, and the Acquiror will indemnify and hold the Company harmless
against any liability or expense arising out of, or in connection with, any such
claim.




6.12

Absence of Undisclosed Liabilities. The Acquiror  does not have any debt,
obligation or liability (whether accrued, absolute, contingent, liquidated or
otherwise, whether due or to become due, whether or not known to the Acquiror)
arising out of any transaction entered into at or prior to the Closing or any
act or omission at or prior to the Closing, except to the extent set forth on or
reserved against on the Acquiror Balance Sheet. The  Acquiror has not incurred
any liabilities or obligations under agreements entered into since December 31,
2004, except in the ordinary course of business.




6.13

Changes. The Acquiror has not, since December 31, 2004:




6.13.1

Ordinary Course of Business. Conducted its business or entered into any
transaction other than in the usual and ordinary course of business, except for
this Agreement.





13







--------------------------------------------------------------------------------

6.13.2

Adverse Changes. Suffered or experienced any change in, or affecting, its
condition (financial or otherwise), properties, assets, liabilities, business,
operations, results of operations or prospects.




6.13.3

Loans. Made any loans or advances to any Person other than travel advances and
reimbursement of expenses made to employees, officers and directors in the
ordinary course of business.




6.13.4

Liens. Created or permitted to exist any Lien on any material property or asset
of the Acquiror.




6.13.5

Capital Stock. Issued, sold, disposed of or encumbered, or authorized the
issuance, sale, disposition or encumbrance of, or granted or issued any option
to acquire any shares of its capital stock or any other of its securities or any
Equity Security, or altered the term of any of its outstanding securities or
made any change in its outstanding shares of capital stock or its
capitalization, whether by reason of reclassification, recapitalization, stock
split, combination, exchange or readjustment of shares, stock dividend or
otherwise other than as contemplated by this Agreement.




6.13.6

Dividends. Declared, set aside, made or paid any dividend or other distribution
to any of its stockholders.




6.13.7

Material Acquiror Contracts. Entered into or terminated or modified any Material
Acquiror Contract, except for termination upon expiration in accordance with the
terms thereof.




6.13.8

Claims. Released, waived or cancelled any claims or rights relating to or
affecting the Acquiror or settled any Proceeding .




6.13.9

Discharged Liabilities. Paid, discharged or satisfied any claim, obligation or
liability, except for liabilities incurred prior to the date of this Agreement
in the ordinary course of business.




6.13.10  Indebtedness. Created, incurred, assumed or otherwise become liable for
any Indebtedness, other than professional fees not exceeding $10,000.




6.13.11  Guarantees. Guaranteed or endorsed any obligation or net worth of any
Person.




6.13.12  Acquisitions. Acquired the capital stock or other securities or any
ownership interest in, or substantially all of the assets of, any other Person.




6.13.13  Accounting. Changed its method of accounting or the accounting
principles or practices utilized in the preparation of its financial statements,
other than as required by GAAP;




6.13.14  Agreements. Entered into any agreement, or otherwise obligated itself,
to do any of the foregoing, other than as contemplated by this Agreement.




6.14

Material Acquiror Contracts. The Acquiror does not have and is not a party to
any Material Acquiror Contract.




6.15

Employees.





14







--------------------------------------------------------------------------------

6.15.1

The Acquiror has no employees, independent contractors or other Persons
providing research or other services to them. The Acquiror is in full compliance
with all Laws regarding employment, wages, hours, benefits, equal opportunity,
collective bargaining, the payment of Social Security and other taxes,
occupational safety and health and plant closing. The Acquiror is not liable for
the payment of any compensation, damages, taxes, fines, penalties or other
amounts, however designated, for failure to comply with any of the foregoing
Laws.




6.15.2

No director, officer or employee of the Acquiror is a party to, or is otherwise
bound by, any contract (including any confidentiality, noncompetition or
proprietary rights agreement) with any other Person that in any way adversely
affects or will materially affect (a) the performance of his or her duties as a
director, officer or employee of the Acquiror or (b) the ability of the Acquiror
 to conduct its business.




6.16

Tax Returns and Audits.




6.16.1

Tax Returns. The Acquiror has filed all material Tax Returns required to be
filed by or on behalf of the Acquiror and has paid all material Taxes of the
Acquiror required to have been paid (whether or not reflected on any Tax
Return).




6.16.2

No Adjustments, Changes. Neither the Acquiror nor any other Person on behalf of
the Acquiror (a) has executed or entered into a closing agreement pursuant to
Section 7121 of the Code or any predecessor provision thereof or any similar
provision of state, local or foreign law; or (b) has agreed to or is required to
make any adjustments pursuant to Section 481(a) of the Code or any similar
provision of state, local or foreign law.




6.16.3

No Disputes. There is no pending audit, examination, investigation, dispute,
proceeding or claim with respect to any Taxes of the Acquiror, nor is any such
claim or dispute pending or contemplated.  The Acquiror has delivered to the
Company true, correct and complete copies of all Tax Returns, examination
reports and statements of deficiencies assessed or asserted against or agreed to
by the Acquiror since its inception and any and all correspondence with respect
to the foregoing.




6.16.4

Not a U.S. Real Property Holding Corporation. The Acquiror is not and has not
been a United States real property holding corporation within the meaning of
Section 897(c)(2) of the Code at any time during the applicable period specified
in Section 897(c)(1)(A)(ii) of the Code.




6.16.5

No Tax Allocation, Sharing. The Acquiror is not a party to any Tax allocation or
sharing agreement.







15







--------------------------------------------------------------------------------

6.16.6

No Other Arrangements. The Acquiror is not a party to any agreement, contract or
arrangement for services that would result, individually or in the aggregate, in
the payment of any amount that would not be deductible by reason of Section
162(m), 280G or 404 of the Code. The Acquiror is not a "consenting corporation"
within the meaning of Section 341(f) of the Code.  The Acquiror does not have
any "tax-exempt bond financed property" or "tax-exempt use property" within the
meaning of Section 168(g) or (h), respectively of the Code. The Acquiror does
not have any outstanding closing agreement, ruling request, request for consent
to change a method of accounting, subpoena or request for information to or from
a Governmental Authority in connection with any Tax matter. During the last two
years, the Acquiror has not engaged in any exchange with a related party (within
the meaning of Section 1031(f) of the Code) under which gain realized was not
recognized by reason of Section 1031 of the Code. The Acquiror is not a party to
any reportable transaction within the meaning of Treasury Regulation Section
1.6011-4.




6.17

Material Assets. The financial statements of the Acquiror set forth in its SEC
Annual Report on Form 10KSB for [December 31, 2004] reflect the material
properties and assets (real and personal) owned or leased by the Acquiror.




6.18

Insurance Coverage. The Acquiror has made available to the Company, prior to the
date of this Agreement, true, correct and complete copies of any insurance
policies maintained by the Acquiror on its properties and assets. All of such
policies (a) taken together, provide adequate insurance coverage for the
properties, assets and operations of the Acquiror for all risks normally insured
against by a Person carrying on the same business as the  Acquiror, and (b) are
sufficient for compliance with all applicable Laws and Material Acquiror
Contracts. All of such policies are valid, outstanding and in full force and
effect and, by their express terms, will continue in full force and effect
following the consummation of the transactions contemplated by this Agreement.
The Acquiror has not received (a) any refusal of coverage or any notice that a
defense will be afforded with reservation of rights, or (b) any notice of
cancellation or any other indication that any insurance policy is no longer in
full force or effect or will not be renewed or that the issuer of any policy is
not willing or able to perform its obligations thereunder. All premiums due on
such insurance policies on or prior to the date hereof have been paid. There are
no pending claims with respect to the Acquiror or its properties or assets under
any such insurance policies, and there are no claims as to which the insurers
have notified the Acquiror that they intend to deny liability. There is no
existing default under any such insurance policies.




6.19

Litigation; Orders. There is no Proceeding (whether federal, state, local or
foreign) pending or, to the knowledge of the Acquiror, threatened against or
affecting the Acquiror or any of its properties, assets, business or employees.
To the knowledge of the Acquiror, there is no fact that might result in or form
the basis for any such Proceeding. The Acquiror is not subject to any Orders.







16







--------------------------------------------------------------------------------

6.20

Licenses. The Acquiror possesses from the appropriate Governmental Authority all
licenses, permits, authorizations, approvals, franchises and rights that are
necessary for the Acquiror to engage in its business as currently conducted and
to permit the Acquiror to own and use its properties and assets in the manner in
which it currently owns and uses such properties and assets (collectively,
"Acquiror Permits"). The Acquiror has not received notice from any Governmental
Authority or other Person that there is lacking any license, permit,
authorization, approval, franchise or right necessary for the Acquiror to engage
in its business as currently conducted and to permit the Acquiror to own and use
its properties and assets in the manner in which it currently owns and uses such
properties and assets. The Acquiror Permits are valid and in full force and
effect. No event has occurred or circumstance exists that may (with or without
notice or lapse of time): (a) constitute or result, directly or indirectly, in a
violation of or a failure to comply with any Acquiror Permit; or (b) result,
directly or indirectly, in the revocation, withdrawal, suspension, cancellation
or termination of, or any modification to, any Acquiror Permit. The Acquiror has
not received notice from any Governmental Authority or any other Person
regarding: (a) any actual, alleged, possible or potential contravention of any
Acquiror Permit; or (b) any actual, proposed, possible or potential revocation,
withdrawal, suspension, cancellation, termination of, or modification to, any
Acquiror Permit. All applications required to have been filed for the renewal of
such Acquiror Permits have been duly filed on a timely basis with the
appropriate Persons, and all other filings required to have been made with
respect to such Acquiror Permits have been duly made on a timely basis with the
appropriate Persons. All Acquiror Permits are renewable by their terms or in the
ordinary course of business without the need to comply with any special
qualification procedures or to pay any amounts other than routine fees or
similar charges, all of which have, to the extent due, been duly paid.




6.21

Interested Party Transactions. No officer, director or stockholder of the
Acquiror or any Affiliate or "associate" (as such term is defined in Rule 405 of
the Commission under the Securities Act) of any such Person, has or has had,
either directly or indirectly, (1) an interest in any Person which (a) furnishes
or sells services or products which are furnished or sold or are proposed to be
furnished or sold by the Acquiror, or (b) purchases from or sells or furnishes
to, or proposes to purchase from, sell to or furnish the Acquiror any goods or
services; or (2) a beneficial interest in any contract or agreement to which the
Acquiror  is a party or by which it may be bound or affected.




6.22

Governmental Inquiries. There is no material written inspection report,
questionnaire, inquiry, demand or request for information received by the
Acquiror from any Governmental Authority.




6.23

Bank Accounts and Safe Deposit Boxes. Schedule 6.23 discloses the title and
number of each bank or other deposit or financial account, and each lock box and
safety deposit box used by the Acquiror, the financial institution at which that
account or box is maintained and the names of the persons authorized to draw
against the account or otherwise have access to the account or box, as the case
may be.







17







--------------------------------------------------------------------------------

6.24

Title to and Condition of Properties. The Acquiror owns (with good and
marketable title in the case of real property) or holds under valid leases or
other rights to use all real property, plants, machinery, equipment and other
personal property necessary for the conduct of its business as presently
conducted, free and clear of all Liens.. The material buildings, plants,
machinery and equipment necessary for the conduct of the business of the
Acquiror as presently conducted are structurally sound, are in good operating
condition and repair and are adequate for the uses to which they are being put,
and none of such buildings, plants, machinery or equipment is in need of
maintenance or repairs, except for ordinary, routine maintenance and repairs
that are not material in nature or cost.




6.25

SEC Documents; Financial Statements. The Acquiror has filed all reports required
to be filed by it under the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof, for the five years preceding the date hereof (or such shorter
period as the Acquiror was required by law to file such material) (the foregoing
materials being collectively referred to herein as the "SEC Documents") and,
while not having filed all such SEC Documents prior to the expiration of any
extension(s), is nevertheless current with respect to its Exchange Act filing
requirements. As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Documents, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statement therein, in light of the
circumstances under which they were made, not misleading. All material
agreements to which the Acquiror is a party or to which the property or assets
of the Acquiror are subject have been appropriately filed as exhibits to the SEC
Documents as and to the extent required under the Exchange Act. The financial
statements of the Acquiror included in the SEC Documents comply in all material
respects with applicable accounting requirement and the rules and regulations of
the Commission with respect thereto as in effect at the time of filing, were
prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto, or, in the
case of unaudited statements as permitted by Form 10-Q of the Commission), and
fairly present in all material respects (subject in the case of unaudited
statements, to normal, recurring audit adjustments) the financial position of
the Acquiror as at the dates thereof and the results of its operations and cash
flows for the periods then ended.




6.26

Stock Option Plans; Employee Benefits.




6.26.1

Set forth on Schedule 6.27.1 is a complete list of all stock option plans
providing for the grant by the Acquiror of stock options to directors, officers
or employees. All such stock option plans are Approved Plans.




6.26.2

The Acquiror does not have any employee benefit plans or arrangements covering
its present and former employees or providing benefits to such persons in
respect of services provided to the  Acquiror.







18







--------------------------------------------------------------------------------

6.26.3

Neither the consummation of the transactions contemplated hereby alone, nor in
combination with another event, with respect to each director, officer, employee
and consultant of the Acquiror, will result in (a) any payment (including,
without limitation, severance, unemployment compensation or bonus payments)
becoming due from the Acquiror, (b) any increase in the amount of compensation
or benefits payable to any such individual or (c) any acceleration of the
vesting or timing of payment of compensation payable to any such individual. No
agreement, arrangement or other contract of the Acquiror provides benefits or
payments contingent upon, triggered by, or increased as a result of a change in
the ownership or effective control of the Acquiror.




6.27

Environmental and Safety Matters.




6.27.1

The Acquiror has at all times been and is in compliance with all Environmental
Laws applicable to the Acquiror.




6.27.2

There are no Proceedings pending or threatened against the Acquiror  alleging
the violation of any Environmental Law or Environmental Permit applicable to the
Acquiror or alleging that the Acquiror is a potentially responsible party for
any environmental site contamination.




6.27.3

Neither this Agreement nor the consummation of the transactions contemplated by
this Agreement shall impose any obligations to notify or obtain the consent of
any Governmental Authority or third Persons under any Environmental Laws
applicable to the Acquiror.




6.28

Money Laundering Laws. The operations of the Acquiror are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the money laundering statutes of all U.S. and non-U.S.
jurisdictions, the rules and regulations thereunder and any related or similar
rules, regulations or guidelines, issued, administered or enforced by any
Governmental Authority (collectively, the "Money Laundering Laws") and no
Proceeding involving the Acquiror with respect to the Money Laundering Laws is
pending or, to the knowledge of the Acquiror, threatened.




6.29

Board Recommendation. The Acquiror Board, at a meeting duly called and held, has
determined that this Agreement and the transactions contemplated by this
Agreement are advisable and in the best interests of the Acquiror's stockholders
and has duly authorized this Agreement and the transactions contemplated by this
Agreement.




6.30

Blue Sky and Symbol.  The Acquiror has been issued the trading symbol of HLXH,
but the Acquirors stock does not trade on any exchange and is not currently
approved by any State for trading.





19







--------------------------------------------------------------------------------




SECTION VII

COVENANTS OF THE COMPANY AND THE SHAREHOLDERS




7.1

Access and Investigation. Between the date of this Agreement and the Closing
Date, the Company will, and will cause each Company Subsidiary to, (a) afford
the Acquiror and its agents, advisors and attorneys during normal business
hours, full and free access to each Acquired Company's personnel, properties,
contracts, books and records, and other documents and data, (b) furnish the
Acquiror and its agents, advisors and attorneys with copies of all such
contracts, books and records, and other existing documents and data as the
Acquiror may reasonably request, and (c) furnish the Acquiror and its agents,
advisors and attorneys with such additional financial, operating, and other data
and information as the Acquiror may reasonably request.




7.2

Operation of the Business of the Company.




7.2.1

Between the date of this Agreement and the Closing Date, the Company will, and
will cause each Company Subsidiary to:




(a) except for the assignment of the Barn to Anchor Holdings, LLC conduct its
business only in the ordinary course of business;




(b) use its best efforts to preserve intact its current business organization
and business relationships, including, without limitation, relationships with
suppliers, customers, landlords, creditors, officers, employees and agents; and




(c) otherwise report periodically to the Acquiror concerning the status of its
business, operations, and finances.




7.3

No Transfers of Capital Stock.




7.3.1

Between the date of this Agreement and the Closing Date, the Shareholders shall
not assign, transfer, mortgage, pledge or otherwise dispose of any or all of the
Shares (or any interest therein) or grant any Person the option or right to
acquire such Shares (or any interest therein).




7.3.2

Between the date of this Agreement and the Closing Date, the Company shall not,
and shall cause each Company Subsidiary not to, assign, transfer, mortgage,
pledge or otherwise dispose of any or all of the capital stock of any Acquired
Company (or any interest therein) or grant any Person the option or right to
acquire the capital stock of any Acquired Company (or any interest therein).




7.4

Required Filings and Approvals.  Except for required Commission filings, as
promptly as practicable after the date of this Agreement, the Company will, and
will cause each Company Subsidiary to, make all filings required to be made by
it in order to consummate the transactions contemplated by this Agreement, if
applicable. Between the date of this Agreement and the Closing Date, the Company
will, and will cause each Company Subsidiary to, (a) cooperate with the Acquiror
with respect to all filings that the Acquiror elects to make or is required to
make in connection with the transactions contemplated by this Agreement, and (b)
cooperate with the Acquiror in obtaining any consents or approvals required to
be obtained by the Acquiror in connection herewith.





20







--------------------------------------------------------------------------------

7.5

Notification. Between the date of this Agreement and the Closing Date, the
Company and the Shareholders will promptly notify the Acquiror in writing if the
Company, the Shareholders or any Company Subsidiary becomes aware of any fact or
condition that causes or constitutes a breach of any of the representations and
warranties of the Company or the Shareholders, as the case may be, as of the
date of this Agreement, or if the Company, any Shareholder or any Company
Subsidiary becomes aware of the occurrence after the date of this Agreement of
any fact or condition that would (except as expressly contemplated by this
Agreement) cause or constitute a breach of any such representation or warranty
had such representation or warranty been made as of the time of occurrence or
discovery of such fact or condition. Should any such fact or condition require
any change in the Schedules to this Agreement if the Schedules to the Agreement
were dated the date of the occurrence or discovery of any such fact or
condition, the Company or the Shareholders, as the case may be, will promptly
deliver to the Acquiror a supplement to the Schedules to the Agreement
specifying such change; provided, however, that such delivery shall not
materially adversely affect any rights of the Acquiror set forth herein,
including the right of the Acquiror to seek a remedy in damages for losses
incurred as a result of such supplemented disclosure. During the same period,
the Company and the Shareholders will, and will cause each Company Subsidiary
to, promptly notify the Acquiror of the occurrence of any breach of any covenant
of the Company or the Shareholders in this Section 7 or of the occurrence of any
event that may make the satisfaction of the conditions in Section 9 impossible
or unlikely.




7.6

Closing Conditions. Between the date of this Agreement and the Closing Date,
each of the Company and the Shareholders will use its commercially reasonable
efforts to cause the conditions in Section 9 to be satisfied.




SECTION VIII

COVENANTS OF THE ACQUIROR




8.1

Access and Investigation. Between the date of this Agreement and the Closing
Date, the Acquiror will,  (a) afford the Company and its agents, advisors and
attorneys during normal business hours full and free access to the Acquirer’s
personnel, properties, contracts, books and records, and other documents and
data, (b) furnish the Company and its agents, advisors and attorneys with copies
of all such contracts, books and records, and other existing documents and data
as the Company may reasonably request, and (c) furnish the Company and its
agents, advisors and attorneys with such additional financial, operating, and
other data and information as the Company may reasonably request.




8.2

Operation of the Business of the Acquiror. Between the date of this Agreement
and the Closing Date, the Acquiror will:




8.2.1

Conduct its business only in the ordinary course of business;




8.2.2

Use its best efforts to preserve intact the current business organization and
business relationships, including, without limitation, relationships with
suppliers, customers, landlords, creditors, officers, employees and agents;




8.2.3

Obtain the prior written consent of the Company prior to taking any action of
the type specified in Section 6.13 or entering into any Material Acquiror
Contract;




8.2.4

Confer with the Company concerning operational matters of a material nature; and





21







--------------------------------------------------------------------------------

8.2.5

Otherwise report periodically to the Company concerning the status of its
business, operations, and finances.




8.3

Required Filings and Approvals.  As promptly as practicable after the date of
this Agreement, the Acquiror will make all filings legally required to be made
by it to consummate the transactions contemplated by this Agreement including
but not limited to all personal and corporate filings required by the
Commission, Securities Act of 1933 as amended, and The Securities Exchange Act
of 1934 as amended. Between the date of this Agreement and the Closing Date, the
Acquiror will cooperate with the Company with respect to all filings that the
Company is legally required to make in connection with the transactions
contemplated hereby.  Prior to any trading of the Company's Stock by any
Stockholder or investor, the Company shall qualify the Company and the Company's
stock for trading in all of the States of the United States.




8.4

Notification. Between the date of this Agreement and the Closing Date, the
Acquiror will promptly notify the Company and the Shareholders in writing if the
Acquiror becomes aware of any fact or condition that causes or constitutes a
breach of any of the representations and warranties of the Acquiror, as of the
date of this Agreement, or if the Acquiror becomes aware of the occurrence after
the date of this Agreement of any fact or condition that would (except as
expressly contemplated by this Agreement) cause or constitute a breach of any
such representation or warranty had such representation or warranty been made as
of the time of occurrence or discovery of such fact or condition. Should any
such fact or condition require any change in the Schedules to this Agreement if
the Schedules to the Agreement were dated the date of the occurrence or
discovery of any such fact or condition, the Acquiror will promptly deliver to
the Company and the Shareholders a supplement to the Schedules to the Agreement
specifying such change; provided, however, that such delivery shall not
materially adversely affect any rights of the Shareholders set forth herein,
including the right of the Shareholders to seek a remedy in damages for losses
incurred as a result of such supplemented disclosure. During the same period,
the Acquiror will promptly notify the Company and the Shareholders of the
occurrence of any breach of any covenant of the Acquiror in this Section 8 or of
the occurrence of any event that may make the satisfaction of the conditions in
Section 10 impossible or unlikely.




8.5

Closing Conditions. Between the date of this Agreement and the Closing Date, the
Acquiror will use commercially reasonable efforts to cause the conditions in
Section 10 to be satisfied.




8.6

Rule 144 Reporting. With a view to making available to the Acquiror's
stockholders the benefit of certain rules and regulations of the Commission
which may permit the sale of the Acquiror Common Stock to the public without
registration, from and after the Closing Date, the Acquiror agrees to:




8.6.1

Make and keep public information available, as those terms are understood and
defined in Rule 144; and




8.6.2

File with the Commission, in a timely manner, all reports and other documents
required of the Acquiror under the Exchange Act.




8.7

File Form S-8 within 30 days of Closing.




22







--------------------------------------------------------------------------------

8.8

Assignment of Barn.  After Closing, Acquiror agrees to execute any and all
documents determined by the Company in its sole discretion necessary to transfer
the Barn to Potato Barn LLC.




SECTION IX

CONDITIONS PRECEDENT TO THE ACQUIROR'S OBLIGATION TO CLOSE




The Acquiror's obligation to acquire the Shares and to take the other actions
required to be taken by the Acquiror at the Closing is subject to the
satisfaction, at or prior to the Closing, of each of the following conditions
(any of which may be waived by the Acquiror, in writing, in whole or in part):




9.1

Accuracy of Representations. The representations and warranties of the Company
and the Shareholders set forth in this Agreement or in any Schedule or
certificate delivered pursuant hereto that are not qualified as to materiality
shall be true and correct in all material respects as of the date of this
Agreement, and shall be deemed repeated as of the Closing Date and shall then be
true and correct in all material respects, except to the extent a representation
or warranty is expressly limited by its terms to another date and without giving
effect to any supplemental Schedule. The representations and warranties of the
Company and the Shareholders set forth in this Agreement or in any Schedule or
certificate delivered pursuant hereto that are qualified as to materiality shall
be true and correct in all respects as of the date of this Agreement, and shall
be deemed repeated as of the Closing Date and shall then be true and correct in
all respects, except to the extent a representation or warranty is expressly
limited by its terms to another date and without giving effect to any
supplemental Schedule.




9.2

Performance by the Company and Shareholders.




9.2.1

All of the covenants and obligations that the Company and Shareholders are
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing (considered collectively), and each of these covenants and
obligations (considered individually), must have been duly performed and
complied with in all material respects.




9.2.2

Each document required to be delivered by the Company and the Shareholders
pursuant to this Agreement at or prior to Closing must have been delivered.




9.3

No Force Majeur Event. Since December 31, 2004, there shall not have been any
delay, error, failure or interruption in the conduct of the business of any
Acquired Company, or any loss, injury, delay, damage, distress, or other
casualty, due to force majeur including but not limited to (a) acts of God; (b)
fire or explosion; (c) war, acts of terrorism or other civil unrest; or (d)
national emergency.




9.4

Certificate of Officer. The Company will have delivered to the Acquiror a
certificate, dated the Closing Date, executed by an officer of the Company,
certifying the satisfaction of the conditions specified in Sections 9.1, 9.2 and
9.3.




9.5

Certificate of Shareholders. Each Shareholder will have delivered to the
Acquiror a certificate, dated the Closing Date, executed by such Shareholder, if
a natural person, or an authorized officer of the Shareholder, if an entity,
certifying the satisfaction of the conditions specified in Sections 9.1 and 9.2.





23







--------------------------------------------------------------------------------

9.6

Consents.  All material consents, waivers, approvals, authorizations or orders
required to be obtained, and all filings required to be made, by the Company
and/or the Shareholders for the authorization, execution and delivery of this
Agreement and the consummation by them of the transactions contemplated by this
Agreement, shall have been obtained and made by the Company or the Shareholders,
as the case may be, except where the failure to receive such consents, waivers,
approvals, authorizations or orders or to make such filings would not have a
Material Adverse Effect on the Company or the Acquiror.




9.7

Documents. The Company and the Shareholders must have caused the following
documents to be delivered:




9.7.1

Share certificates evidencing the number of Shares held by each Shareholder (as
set forth in Exhibit A), along with executed stock powers transferring such
Shares to the Acquiror;




9.7.2

A Secretary's Certificate of the Company, dated the Closing Date, certifying
attached copies of (A) the Organizational Documents of the Company and each
Company Subsidiary, (B) the resolutions of the Company Board and the
Shareholders approving this Agreement and the transactions contemplated hereby;
and (C) the incumbency of each authorized officer of the Company signing this
Agreement and any other agreement or instrument contemplated hereby to which the
Company is a party;




9.7.3

A certified certificate of good standing, or equivalent thereof, of the Company;




9.7.4

Each of the Transaction Documents to which the Company and/or the Shareholders
is a party, duly executed; and




9.7.5

Such other documents as the Acquiror may reasonably request for the purpose of
(i) evidencing the accuracy of any of the representations and warranties of the
Company and the Shareholders pursuant to Section 9.1, (ii) evidencing the
performance of, or compliance by the Company and the Shareholders with, any
covenant or obligation required to be performed or complied with by the Company
or the Shareholders, as the case may be, (iii) evidencing the satisfaction of
any condition referred to in this Section 9, or (iv) otherwise facilitating the
consummation or performance of any of the transactions contemplated by this
Agreement.




9.8

No Proceedings. Since the date of this Agreement, there must not have been
commenced or threatened against the Acquiror, the Company or any Shareholder, or
against any Affiliate thereof, any Proceeding (which Proceeding remains
unresolved as of the Closing Date) (a) involving any challenge to, or seeking
damages or other relief in connection with, any of the transactions contemplated
by this Agreement, or (b) that may have the effect of preventing, delaying,
making illegal, or otherwise interfering with any of the transactions
contemplated by this Agreement.







SECTION X

CONDITIONS PRECEDENT TO THE OBLIGATION OF THE COMPANY AND THE SHAREHOLDERS TO
THE CLOSING




The Shareholders’ obligation to transfer the Shares and the obligations of the
Company to take the other actions required to be taken by the company at the
closing are subject to the satisfaction, at or prior to the Closing, of each of
the following conditions (any of which may be waived by the Company and the
Shareholders in writing in whole or in part):




24







--------------------------------------------------------------------------------

10.1

Accuracy of Representations.  The representations and warranties of the Acquiror
 set forth in this Agreement or in any Schedule or certificate delivered
pursuant hereto that are not qualified as to materiality shall be true and
correct in all material respects as of the date of this Agreement, and shall be
deemed repeated as of the Closing Date and shall then be true and correct in all
material respects, except to the extent a representation or warranty is
expressly limited by its terms to another date and without giving effect to any
supplemental Schedule. The representations and warranties of the Acquiror set
forth in this Agreement or in any Schedule or certificate delivered pursuant
hereto that are qualified as to materiality shall be true and correct in all
respects as of the date of this Agreement, and shall be deemed repeated as of
the Closing Date and shall then be true and correct in all respects, except to
the extent a representation or warranty is expressly limited by its terms to
another date and without giving effect to any supplemental Schedule.




10.2

Performance by the Acquiror.




10.2.1

All of the covenants and obligations that the Acquiror is required to perform or
to comply with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of these covenants and obligations (considered
individually).




10.2.2

Each document required to be delivered by the Acquiror and Acquiror Shareholders
pursuant to this Agreement must have been delivered.




10.3

No Force Majeur Event. Since December 31, 2004, there shall not have been any
delay, error, failure or interruption in the conduct of the business of the
Acquiror, or any loss, injury, delay, damage, distress, or other casualty, due
to force majeur including but not limited to (a) acts of God; (b) fire or
explosion; (c) war, acts of terrorism or other civil unrest; or (d) national
emergency.




10.4

Certificate of Officer. The Acquiror will have delivered to the Company a
certificate, dated the Closing Date, executed by an officer of the Acquiror,
certifying the satisfaction of the conditions specified in Sections 10.1, 10.2.
and 10.3.




10.5

Consents.  All material consents, waivers, approvals, authorizations or orders
required to be obtained, and all filings required to be made, by the Acquiror
for the authorization, execution and delivery of this Agreement and the
consummation by it of the transactions contemplated by this Agreement, shall
have been obtained and made by the Acquiror, except where the failure to receive
such consents, waivers, approvals, authorizations or orders or to make such
filings would not have a Material Adverse Effect on the Company or the Acquiror.




10.6

Documents. The Acquiror must have caused the following documents to be delivered
to the Company and/or the Shareholders:




10.6.1

Share certificates evidencing each Shareholder's pro rata share of the Closing
Acquiror Shares (as set forth in Exhibit A);




10.6.2

A Secretary's Certificate, dated the Closing Date certifying attached copies of
(A) the Organizational Documents of the Acquiror and each Acquiror Subsidiary,
(B) the resolutions of the Acquiror Board approving this Agreement and the
transactions contemplated hereby; and (C) the incumbency of each authorized
officer of the Acquiror signing this Agreement and any other agreement or
instrument contemplated hereby to which the Acquiror is a party;





25







--------------------------------------------------------------------------------

10.6.3

A Certificate of Good Standing of the Acquiror;




10.6.4

Each of the Transaction Documents to which the Acquiror is a party, duly
executed;




10.6.5

[The executed legal opinion of Gary B. Wolff, P.C.]




10.6.6

The executed letter of the Auditors of the Acquiror indicating that nothing has
come to their attention that would cause them to change or modify their opinion
on the Acquiror’s most recent audited financial statements;




10.6.7

Confirmation that all assets and liabilities of the Acquiror prior to the date
of the agreement have been distributed or otherwise eliminated from the
Acquiror;




10.6.8

The signed certifications from all of the directors of the Acquiror confirming
the absence of any hidden or contingent liabilities other than those as
disclosed in the Form 10-KSB of the Acquiror for the fiscal year ended December
31, 2004; and




10.6.9

Such other documents as the Company may reasonably request for the purpose of
(i) evidencing the accuracy of any representation or warranty of the Acquiror
pursuant to Section 10.1, (ii) evidencing the performance by the Acquiror of, or
the compliance by the Acquiror with, any covenant or obligation required to be
performed or complied with by the Acquiror, (iii) evidencing the satisfaction of
any condition referred to in this Section 10, or (iv) otherwise facilitating the
consummation of any of the transactions contemplated by this Agreement.




10.7

No Proceedings. Since the date of this Agreement, there must not have been
commenced

or threatened against the Acquiror, the Company or any Shareholder, or against
any Affiliate thereof, any Proceeding (which Proceeding remains unresolved as of
the Closing Date) (a) involving any challenge to, or seeking damages or other
relief in connection with, any of the transactions contemplated hereby, or (b)
that may have the effect of preventing, delaying, making illegal, or otherwise
interfering with any of the transactions contemplated hereby.




10.8

Contribution of Contracts.  Simultaneously with, or prior to, the Closing,
Robert Wilson

will have contributed to the Acquiror a public shell, in return for which
contribution the Acquiror will, or will have, issued to Robert Wilson five
hundred thousand (500,000) shares of  Acquiror’s Common Stock. The amount of
shares of Acquiror Common Stock is based on a value of $.0001 per share.




SECTION XI

TERMINATION




11.1

Termination Events. This Agreement may, by written notice given prior to or at
the Closing, be terminated:




11.1.1

By mutual consent of the Acquiror and the Shareholders (acting jointly);







26







--------------------------------------------------------------------------------

11.1.2

By the Acquiror, if any of the conditions in Section 9 has not been satisfied as
of the Closing Date or if satisfaction of such a condition is or becomes
impossible (other than through the failure of the Acquiror to comply with its
obligations under this Agreement) and the Acquiror has not waived such condition
on or before the Closing Date; or (ii) by the Shareholders (acting jointly), if
any of the conditions in Section 10 has not been satisfied as of the Closing
Date or if satisfaction of such a condition is or becomes impossible (other than
through the failure of any Shareholder to comply with its obligations under this
Agreement) and the Shareholders (acting jointly) have not waived such condition
on or before the Closing Date;




11.1.3

By either the Acquiror or the Shareholders (acting jointly), if there shall have
been entered a final, nonappealable order or injunction of any Governmental
Authority restraining or prohibiting the consummation of the transactions
contemplated hereby;




11.1.4

By the Acquiror, if, prior to the Closing Date, the Company or any Shareholder
is in material breach of any representation, warranty, covenant or agreement
herein contained and such breach shall not be cured within 10 days of the date
of notice of default served by the Acquiror claiming such breach; provided,
however, that the right to terminate this Agreement pursuant to this Section
11.1.5 shall not be available to the Acquiror if the Acquiror is in material
breach of this Agreement at the time notice of termination is delivered;




11.1.5

By the Shareholders (acting jointly), if, prior to the Closing Date, the
Acquiror is in material breach of any representation, warranty, covenant or
agreement herein contained and such breach shall not be cured within 10 days of
the date of notice of default served by the Shareholders claiming such breach;
provided, however, that the right to terminate this Agreement pursuant to this
Section 11.1.6 shall not be available to the Shareholders (acting jointly) if
any Shareholder is in material breach of this Agreement at the time notice of
termination is delivered.




11.2

Effect of Termination.




11.2.1 Each party's right of termination under Section 11.1 is in addition to
any other rights it may have under this Agreement or otherwise, and the exercise
of a right of termination will not be an election of remedies. If this Agreement
is terminated pursuant to Section 11.1, all further obligations of the parties
under this Agreement will terminate, except that the obligations in Sections
5.12, 6.11, 11.2, and 13 will survive; provided, however, that if this Agreement
is terminated by a party because of the breach of the Agreement by another party
or because one or more of the conditions to the terminating party's obligations
under this Agreement is not satisfied as a result of another party's failure to
comply with its obligations under this Agreement, the terminating party's right
to pursue all legal remedies will survive such termination unimpaired.










27







--------------------------------------------------------------------------------

SECTION XII

INDEMNIFICATION; REMEDIES




12.1

Survival. All representations, warranties, covenants, and obligations in this
Agreement shall survive the Closing and expire on the first anniversary of the
Closing (the "Survival Period"). The right to indemnification, payment of
Damages or other remedy based on such representations, warranties, covenants,
and obligations will not be affected by any investigation conducted with respect
to, or any knowledge acquired (or capable of being acquired) at any time,
whether before or after the execution and delivery of this Agreement or the
Closing Date, with respect to the accuracy or inaccuracy of or compliance with,
any such representation, warranty, covenant, or obligation. The waiver of any
condition based on the accuracy of any representation or warranty, or on the
performance of or compliance with any covenant or obligation, will not affect
the right to indemnification, payment of Damages, or other remedy based on such
representations, warranties, covenants, and obligations.  The Acquiror and
Company shall be the only parties responsible for any indemnity, the
Stockholders shall not provide any indemnity or be responsible for any damages
personally.




SECTION XIII

GENERAL PROVISIONS




13.1

Expenses. Except as otherwise expressly provided in this Agreement, each party
to this Agreement will bear its respective expenses incurred in connection with
the preparation, execution, and performance of this Agreement and the
transactions contemplated by this Agreement, including all fees and expenses of
agents, representatives, counsel, and accountants.




13.2

Public Announcements. The Acquiror shall promptly, but no later than three days
following the effective date of this Agreement, issue a press release and file a
Report on Form 8-K with the Commission disclosing the transactions contemplated
hereby. Between the date of this Agreement and the Closing Date, the Company and
the Acquiror shall consult with each other in issuing any other press releases
or otherwise making public statements or filings and other communications with
the Commission or any regulatory agency or stock market or trading facility with
respect to the transactions contemplated hereby and neither party shall issue
any such press release or otherwise make any such public statement, filings or
other communications without the prior written consent of the other, which
consent shall not be unreasonably withheld or delayed, except that no prior
consent shall be required if such disclosure is required by law, in which case
the disclosing party shall provide the other party with prior notice of such
public statement, filing or other communication and shall incorporate into such
public statement, filing or other communication the reasonable comments of the
other party.




13.3

Confidentiality.







28







--------------------------------------------------------------------------------

13.3.1

Subsequent to the date of this Agreement, the Acquiror, the Shareholders, and
the Company will maintain in confidence, and will cause their respective
directors, officers, employees, agents, and advisors to maintain in confidence,
any written, oral, or other information obtained in confidence from another
party in connection with this Agreement or the transactions contemplated by this
Agreement, unless (a) such information is already known to such party or to
others not bound by a duty of confidentiality or such information becomes
publicly available through no fault of such party, (b) the use of such
information is necessary or appropriate in making any required filing with the
Commission, or obtaining any consent or approval required for the consummation
of the transactions contemplated by this Agreement, or (c) the furnishing or use
of such information is required by or necessary or appropriate in connection
with legal proceedings.




13.3.2

In the event that any party is required to disclose any information of another
party pursuant to clause (b) or (c) of Section 13.3.1, the party requested or
required to make the disclosure (the "disclosing party") shall provide the party
that provided such information (the "providing party") with prompt notice of any
such requirement so that the providing party may seek a protective order or
other appropriate remedy and/or waive compliance with the provisions of this
Section 13.3. If, in the absence of a protective order or other remedy or the
receipt of a waiver by the providing party, the disclosing party is nonetheless,
in the opinion of counsel, legally compelled to disclose the information of the
providing party, the disclosing party may, without liability hereunder, disclose
only that portion of the providing party's information which such counsel
advises is legally required to be disclosed, provided that the disclosing party
exercises its reasonable efforts to preserve the confidentiality of the
providing party's information, including, without limitation, by cooperating
with the providing party to obtain an appropriate protective order or other
relief assurance that confidential treatment will be accorded the providing
party's information.




13.3.3

If the transactions contemplated by this Agreement are not consummated, each
party will return or destroy all copies of as much of such written information
as the other party may reasonably request.




13.4

Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when (a)
delivered by hand (with written confirmation of receipt), (b) sent by telecopier
(with written confirmation of receipt), or (c) when received by the addressee,
if sent by a nationally recognized overnight delivery service (receipt
requested), in each case to the appropriate addresses and telecopier numbers set
forth below (or to such other addresses and telecopier numbers as a party may
designate by written notice to the other parties):




If to Acquiror:




Hamptons Luxury Homes, Inc.

P.O. Box 836

Bridgehampton, NY 11932

Attn.: Roy Dalene

with a copy to:


Gary B. Wolff, P.C.

805 Third Avenue, 21st Floor

New York, New York 10022

Attn:  Gary B. Wolff, Esq.

  





29







--------------------------------------------------------------------------------




If to Company:




Telemark, Inc.

P.O. Box 836

Bridgehampton, NY 11932

Attn.: Frank Dalene

with a copy to:




Moritt Hock Hamroff & Horowitz LLP

400 Garden City Plaza

Garden City, NY   11530

Attn:  Lee Mendelson, Esq.




13.5

Arbitration. Any dispute or controversy under this Agreement shall be settled
exclusively by arbitration in the City of New York, County of New York in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitration award in any court having
jurisdiction.




13.6

Further Assurances. The parties agree (a) to furnish upon request to each other
such further information, (b) to execute and deliver to each other such other
documents, and (c) to do such other acts and things, all as the other party may
reasonably request for the purpose of carrying out the intent of this Agreement
and the documents referred to in this Agreement.




13.7

Waiver. The rights and remedies of the parties to this Agreement are cumulative
and not alternative. Neither the failure nor any delay by any party in
exercising any right, power, or privilege under this Agreement or the documents
referred to in this Agreement will operate as a waiver of such right, power, or
privilege, and no single or partial exercise of any such right, power, or
privilege will preclude any other or further exercise of such right, power, or
privilege or the exercise of any other right, power, or privilege. To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement or the documents referred to in this Agreement can be discharged
by one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.




13.8

Entire Agreement and Modification. This Agreement supersedes all prior
agreements between the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by the party against whom the enforcement of such
amendment is sought.




13.9

Assignments, Successors, and No Third-Party Rights. No party may assign any of
its rights under this Agreement without the prior consent of the other parties.
Subject to the preceding sentence, this Agreement will apply to, be binding in
all respects upon, and inure to the benefit of and be enforceable by the
respective successors and permitted assigns of the parties. Nothing expressed or
referred to in this Agreement will be construed to give any Person other than
the parties to this Agreement any legal or equitable right, remedy, or claim
under or with respect to this Agreement or any provision of this Agreement. This
Agreement and all of its provisions and conditions are for the sole and
exclusive benefit of the parties to this Agreement and their successors and
assigns.







30







--------------------------------------------------------------------------------

13.10

Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.




13.11

Section Headings, Construction. The headings of Sections in this Agreement are
provided for convenience only and will not affect its construction or
interpretation. All references to "Section" or "Sections" refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word "including" does not

limit the preceding words or terms.




13.12

Governing Law. This Agreement will be governed by the laws of the State of New
York without regard to conflicts of laws principles.




13.13

Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.




IN WITNESS WHEREOF, the parties have executed and delivered this Share Exchange
Agreement as of the date first written above.




HAMPTONS LUXURY HOMES, INC.




 /s/ Roy Dalen

Signed:______________________________

Print Name: Roy Dalene

Title: President




TELEMARK, INC..




/s/ Frank Dalene

By:______________________________

Print Name: Frank Dalene

Title: President




/s/ Frank Dalene

________________________________

Frank Dalene




/s/ Roy Dalene

_________________________________

Roy Dalene




/s/ Robert Wilson

_________________________________

Robert Wilson








31







--------------------------------------------------------------------------------

SCHEDULE A




LIST OF COMPANY SHAREHOLDERS




SHAREHOLDER

NUMBER OF SHARES

PERCENTAGE




Frank Dalene

100

50%

P.O. Box 871

367 Butter Lane

Bridgehampton, NY 11932




Roy Dalene

100

50%

P.O. Box 871

367 Butter Lane

Bridgehampton, NY 11932




Total

200

100%











32





